The Family Court properly dismissed the petition for failure to state a cause of action. Assuming the truth of the allegations in the petition, and according the petitioner the benefit of every favorable inference (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]), the facts alleged do not fit into any of the grounds for vacatur of an acknowledgment of paternity more than 60 days after it was executed, i.e, fraud, duress, or material mistake of fact (see Family Ct Act § 516-a [b] [ii]).
The petitioner’s remaining contentions are without merit. Angiolillo, J.E, Florio, Belen and Roman, JJ., concur.